510 U.S. 943
Romanov.Oklahoma.
No. 92-9093.
Supreme Court of United States.
November 1, 1993.

1
Appeal from the Ct. Crim. App. Okla.


2
Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: "Does admission of evidence that a capital defendant already has been sentenced to death in another case impermissibly undermine the sentencing jury's sense of responsibility for determining the appropriateness of the defendant's death, in violation of the Eighth and Fourteenth Amendments?" Reported below: 847 P. 2d 368.